COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
EDMUND NELSON,                                           )
                                                                              )              
No.  08-03-00060-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
238th District Court
THE STATE OF TEXAS,                                     )
                                                                              )           
of Midland County, Texas
Appellee.                           )
                                                                              )                 
(TC# CR-27,828)
                                                                              )
 
 
O
P I N I O N
 
Edmund Nelson was
convicted by a jury of two counts of aggravated assault.  He now appeals the conviction and attendant
sentence of 17 years=
confinement.  We will affirm.
FRIVOLOUS
APPEAL




Appellant=s court-appointed counsel has filed a
brief in which he has concluded that the appeal is wholly frivolous and without
merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, reh.
denied, 388 U.S. 924, 87 S.Ct. 2094, 18 L.Ed.2d 1377 (1967), by presenting
a professional evaluation of the record demonstrating why, in effect, there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State,
516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State, 485 S.W.2d 553
(Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App.
1969).  A copy of counsel=s brief has been delivered to
Appellant, and Appellant has been advised of his right to examine the appellate
record and file a pro se brief.  No
pro se brief has been filed.
We have carefully
reviewed the record and counsel=s
brief and agree that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.  A
discussion of the contentions advanced in counsel=s
brief would add nothing to the jurisprudence of the state.
The judgment is
affirmed.
 
 
 
July
24, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ.
 
(Do Not Publish)